Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19        PageID.140    Page 1 of 28




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

PRIORITIES USA and MARISSA
ACCARDO,
                   Plaintiffs,                   Civil Action No. 3:19-cv-13188-
                                                 RHC-APP
      v.
JOCELYN BENSON, in her official                  Hon. Robert Cleland
capacity as the Michigan Secretary of State,
                                                 Magistrate Anthony A. Patti
                   Defendant.




              AMENDED COMPLAINT FOR DECLARATORY
                    AND INJUNCTIVE RELIEF

      Plaintiffs Priorities USA and Marissa Accardo file this Amended Complaint

for Declaratory and Injunctive Relief against Defendant JOCELYN BENSON, in

her official capacity as the Michigan Secretary of State, and allege as follows:

                            NATURE OF THE CASE

      1.     The right to vote is “of the essence of a democratic society,” and

restrictions on the franchise “strike at the heart of representative government.”

Reynolds v. Simms, 377 U.S. 533, 555 (1964). But, for absentee voters in Michigan,

this fundamental right is contingent on the State’s arbitrary and standardless

signature matching laws, which have disenfranchised hundreds of voters in recent
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.141     Page 2 of 28




elections, including Plaintiff Accardo, for no other reason than an election official’s

subjective and arbitrary determination that a voter’s signature on an absentee ballot

(or ballot application) did not match a prior signature that the voter provided to an

election authority.

      2.     These error-prone signature comparisons (collectively, the “Signature

Matching Regime”) are mandated by outdated Michigan election laws that apply to

multiple phases of the absentee voting process. In the first phase, the city or township

clerk must compare a voter’s signature on an absentee ballot application with her

previously digitized signature set forth in the Qualified Voter File or the State’s voter

database, or, if not available, her “master” card signature which is usually generated

from voter registration applications (collectively, the “reference signature”). The

clerk must reject an application once they determine that the voter’s signatures do

not match. MICH. COMP. LAWS § 168.761(1)-(2).1

      3.     If a voter’s absentee ballot application survives the first round of

signature matching, and the voter receives and submits her absentee ballot, a city or

township clerk must conduct the signature-matching review again, this time

comparing the voter’s signature on the absentee ballot envelope with the voter’s

1
  In Michigan, city and township clerks “maintain the registration records for their
respective jurisdictions and are responsible for administering all federal, state,
county and local elections.” Michigan’s Elections Systems Structure Overview,
MICH. SEC’Y OF STATE, https://www.michigan.gov/sos/0,4670,7-127-1633_8716-
27476--,00.html.

                                           2
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19         PageID.142     Page 3 of 28




reference signature, and reject the ballot if the clerk concludes that the signatures do

not match. See MICH. COMP. LAWS ANN. § 168.765a(6).

      4.     Finally, the clerk must send the absentee ballots that survive the initial

signature reviews to the board of election inspectors, which once again compares the

voter’s signature on the absentee ballot envelope with the reference signature and

rejects the ballot outright if it concludes that the signatures do not match. See MICH.

COMP. LAWS § 168.766(1)(a), (2).2

      5.     Thus, under this Signature Matching Regime, Michiganders who

attempt to vote absentee can be denied the franchise outright based solely on an

election official’s determination, during any one of the several stages of signature

review, that a voter’s signature on the ballot envelope does not sufficiently resemble

a signature that she provided to election officials at some point in the past. This is

exactly what happened to Plaintiff Accardo, whose absentee ballot in 2018 was

rejected due to an election official’s erroneous signature mismatch determination.

As a result, she was entirely disenfranchised.

      6.     The problem with this scheme—and the reason it results in the

disenfranchisement of eligible voters, like Ms. Accardo—is that individuals often

vary how they sign their name for many well-documented reasons, including, for


2
 The board of election inspectors, which consists of appointed and trained qualified
electors, is charged with counting absentee ballots, among other duties.


                                           3
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19         PageID.143    Page 4 of 28




example, age, illness, injury, medication, eyesight, pen type, ink, writing surface or

position, paper quality, or psychological factors, and State law does not require

election officials—neither clerks nor the board of election inspectors—to undergo

any training whatsoever in signature or handwriting analysis that would allow them

to distinguish accurately between normal variations in authentic signatures and

forgeries.

      7.     In fact, no one really knows how Michigan election officials decide

whether a signature on an absentee ballot or ballot application is sufficiently similar

to the previously designated signature to withstand scrutiny. Here, election officials

have unfettered discretion: the fate of an absentee ballot or ballot application

depends on whichever arbitrary standard is employed by the particular city or

township in which the voter resides, and the individual election officials charged

with reviewing the signatures.

      8.     Numerous studies have shown that signature matching conducted

without adequate standards and training results in a high rate of error that not only

skews toward the over-rejection of legitimate signatures, but also disproportionately

impacts the votes of racial and ethnic minorities, young first-time voters, individuals

with disabilities, and senior-citizens.

      9.     And notwithstanding the high rate of error inherent in signature

matching, State law provides no mechanism by which voters whose ballots are


                                          4
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19           PageID.144      Page 5 of 28




wrongfully discarded for alleged signature mismatches may challenge that

determination or cure their rejected ballots or absentee ballot applications.

      10.    Michigan law does not even require election officials to notify voters

that their ballots or absentee ballot applications have been rejected for an alleged

signature mismatch, meaning that voters may be unaware that they must take action

to ensure that their vote is counted, if there is time to do so, before 8 p.m. on Election

Day. Recognizing the significant threat of disenfranchisement that this lack of

notification poses, even the Defendant Secretary of State Benson has endorsed

revisions to Michigan law to require “clerks to try to notify voters who send in ballot

envelopes with . . . mismatched signatures.” AP, Michigan Secretary of State

Proposes Having Absentee Ballots Counted Before Election Day (Mar. 11, 2019),

https://www.wxyz.com/news/michigan-secretary-of-state-proposes-having-

absentee-ballots-counted-before-election-day.       Under     the    current     statutory

framework, however, the penalty for a perceived but wrongful determination of a

signature mismatch is often disenfranchisement.

      11.    The burden that these laws impose on the right to vote is undeniable

and unjustified. Any potential concerns about voter fraud in the absentee voting

process are already effectively addressed by other Michigan laws, including statutes

criminalizing behavior that the Signature Matching Regime purportedly prevents.

See, e.g., MICH. COMP. LAWS § 168.759(5), (8) (criminalizing falsifying or forging


                                            5
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19         PageID.145    Page 6 of 28




signatures on absentee applications); MICH. COMP. LAWS § 168.761(4)

(criminalizing falsifying absentee ballots). And, as the former Michigan Director of

Elections acknowledged, “Michigan does not have a culture of fraudulent elections.”

      12.    A growing number of courts across the country have recognized that

such arbitrary rejection of absentee ballots and ballot applications—based on

subjective signature comparisons by untrained individuals, and without notification,

much less an opportunity to contest or cure such a determination—imposes an undue

burden on the right to vote, subjects similarly-situated voters to diverging standards,

and erroneously deprives voters of their due process rights, in violation of the First

and Fourteenth Amendments to the United States Constitution. See, e.g., Democratic

Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1319-1320 (11th Cir. 2019) (holding

Florida’s failure to “enact[] uniform standards for matching signatures” and the lack

of “qualifications or training for those who engage in the job” of signature matching

seriously burdened the right to vote); Saucedo v. Gardner 335 F. Supp. 3d 202, 222

(D.N.H. 2018) (holding New Hampshire’s signature matching law, which resulted

in the rejection of hundreds of absentee ballots, violated the Due Process Clause

because it “vest[ed] moderators with sole, unreviewable discretion to reject ballots

due to signature mismatch,” did not impose “training and functional standards on

handwriting analysis,” and did not provide an opportunity to cure); Martin v. Kemp,

341 F. Supp. 3d 1326, 1339-40 (N.D. Ga. 2018) (holding Georgia’s signature


                                          6
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19         PageID.146    Page 7 of 28




matching law, which gave an untrained election official “unchecked discretion” to

determine if two signatures match and imposed an illusory cure process, violated the

Due Process Clause); Fla. Democratic Party v. Detzner, No. 4:16-cv-607, 2016 WL

6090943, at *8 (N.D. Fla. Oct. 16, 2016) (holding Florida signature matching law

that provided no opportunity to cure signature mismatch determinations imposed “an

unconstitutional obstacle to the right to vote”); LULAC v. Pate, Case No.

CVCV056403 (Iowa Dist. Ct Sept. 30, 2019) (holding Iowa’s signature matching

law for absentee ballots, which required untrained officials to compare signatures

without adequate standards, violated the Iowa Constitution).

      13.    Absent relief from this Court, Michigan’s Signature Matching Regime

will disenfranchise many more voters in upcoming elections, particularly in light of

the State’s recently-enacted constitutional amendment adopting no-reason absentee

voting. The Signature Matching Regime will not only deny Michiganders the right

to vote, but it will also undermine the election reforms approved by voters

specifically to expand access to the franchise. Plaintiffs therefore bring this lawsuit

to enforce the fundamental right to vote protected by the United States Constitution.

                         JURISDICTION AND VENUE

      14.    Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress

the deprivation under color of state law of rights secured by the United States

Constitution.



                                          7
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.147     Page 8 of 28




       15.    This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1343, because the matters in controversy arise

under the Constitution and laws of the United States.

       16.    This Court has personal jurisdiction over the Defendant, the Secretary

of State, who is sued in her official capacity only.

       17.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because,

inter alia, a substantial part of the events that gave rise to Plaintiffs’ claim occurred

in this judicial district.

       18.    This Court has the authority to enter a declaratory judgment pursuant

to 28 U.S.C. §§ 2201 and 2202.

       19.    All conditions precedent to the maintenance of this case and Plaintiffs’

claims have occurred, been performed, or otherwise been waived.

                                      PARTIES

       20.     Plaintiff Marissa Accardo is a 19-year-old resident of Canton

Township and a student at Grand Valley State University, located in Allendale,

Michigan. In high school, Accardo registered to vote and signed her voter

registration card at the age of 17. While away at college, and seeking to vote for the

first time, Accardo applied for and received an absentee ballot for the November

2018 general election. She completed, signed, and timely returned the absentee

ballot to the Canton Township clerk. But, after comparing the signature on her


                                            8
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19         PageID.148    Page 9 of 28




absentee ballot to the signature on her voter registration card, the Canton Township

clerk rejected her ballot after determining that her signatures did not match. Accardo

did not receive any notification that her ballot had been (wrongfully) rejected for

signature mismatch, was not given an opportunity to cure the alleged mismatch, and

thus was entirely disenfranchised in the 2018 general election. Accardo plans to vote

by absentee ballot again in the 2020 election, but is concerned that her ballot will be

rejected under the Signature Matching Regime.

      21.    Plaintiff Priorities USA (“Priorities”) is a 501(c)(4) nonprofit, voter-

centric progressive advocacy and service organization. Priorities’ mission is to build

a permanent infrastructure to engage Americans by persuading and mobilizing

citizens around issues and elections that affect their lives. In furtherance of this

purpose, Priorities works to help educate, mobilize, and turn out voters across the

country. Priorities has made and will continue to make contributions and

expenditures in the millions of dollars to educate, mobilize and turn out voters in the

upcoming state and federal elections around the country. Michigan is one of four

states in which Priorities has committed to invest $100 million in voter engagement

efforts, and in anticipation of the upcoming Michigan state and federal elections,

Priorities has already spent over $1,000,000 on advertising and voter education.

Priorities has also deployed a team to work in Michigan with local organizations on

voter engagement for the November 2020 election. Michigan’s Signature Matching


                                          9
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.149     Page 10 of 28




 Regime directly harms Priorities by frustrating its mission of, and efforts in,

 educating, mobilizing and turning out voters in the State by disenfranchising voters

 due to perceived signature mismatches. Priorities is aware of the Signature Matching

 Regime and is expending and diverting additional funds and resources in

 GOTV, voter education efforts, mobilization, and turn out activities in Michigan, at

 the expense of its efforts in other states and its other efforts in Michigan, in order to

 combat the effects of the Signature Matching Regime on individuals who attempt to

 vote by absentee ballot only to have their ballots erroneously rejected. Priorities will

 continue to do so through the November 2020 election.

       22.    Defendant, JOCELYN BENSON, is the Secretary of State of Michigan

 and is sued in her official capacity. She is Michigan’s chief elections officer and, as

 such, has “supervisory control over local election officials in the performance of

 their duties.” MICH. COMP. LAWS § 168.21. She is specifically responsible for

 “[a]dvis[ing] and direct[ing] local election officials as to the proper methods of

 conducting elections.” MICH. COMP. LAWS § 168.31(1)(b). Secretary Benson is also

 responsible for “[e]stablish[ing] a curriculum for comprehensive training and

 accreditation of all county, city, township, and village officials who are responsible

 for conducting elections.” Id. at (1)(j). The Secretary of State, personally and through

 the conduct of her employees, officers, agents, and servants, acted under color of

 State law at all times relevant to this action.


                                            10
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.150    Page 11 of 28




                       STATEMENT OF FACTS AND LAW

    A. Michigan Law Imposes a Signature Matching Requirement on Absentee
       Ballot Applications.

       23.    The Michigan Constitution gives voters the right to cast absentee

 ballots, see MICH. CONST., art. II, § 4(1)(g), and the practice is very popular in the

 State. In the 2016 presidential and the 2018 midterm elections, for example, over a

 million Michiganders—or around a quarter of the electorate—voted absentee.

       24.    Before casting an absentee ballot, voters in Michigan must submit an

 application, which can be done in-person or by mail. An application submitted by

 mail must be received by the clerk by 5 p.m. on the Friday before Election Day, see

 MICH. COMP. LAWS § 168.759(1), though an individual applying in-person for an

 absentee ballot can do so until 4 p.m. on the day before Election Day. MICH. COMP.

 LAWS § 168.761(3). A voter who registers to vote in-person on Election Day,

 however, can apply for and obtain an absentee ballot until 8 p.m. that day. See MICH.

 COMP. LAWS § 168.759(2).

       25.    Once a voter’s application for an absentee ballot is submitted, Michigan

 law requires the receiving township or city clerk to compare the signature on the

 absentee ballot application to the corresponding voter’s digitized signature in the

 Qualified Voter File or, if that signature is not available, to the voter’s registration

 or “master” card signature. MICH. COMP. LAWS § 168.761(2).



                                           11
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.151    Page 12 of 28




       26.    If the clerk determines that the signature on the application matches the

 designated signature of the voter, the clerk will then forward by mail, or provide in-

 person, an absentee ballot and a return envelope to the voter to allow him to vote

 absentee. See id. at (1). But if the clerk determines that the signature on the absentee

 ballot application and the voter’s corresponding reference signature do not match,

 the clerk must reject the application. See id.

       27.    To be sure, the clerks’ signature matching determinations are not driven

 by any uniform, statewide standard. Michigan law gives no guidance on the

 questions that inevitably arise in conducting signature matching, including, for

 example, what stylistic differences suggest that two signatures were made by

 different individuals, as opposed to one individual whose signatures merely show

 natural variations for reasons unrelated to their authenticity.

       28.    Nor are the clerks or members of the board who conduct this signature

 matching exercise required to undergo any type of handwriting analysis or signature

 matching training before comparing signatures and determining whether to reject

 absentee ballot applications due to perceived mismatches.

       29.    Furthermore, Michigan law does not require a clerk to inform a voter

 of a rejected absentee ballot application. And voters in Michigan have no means

 under State law by which they can contest a wrongful determination, much less cure

 an alleged signature mismatch.


                                           12
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.152     Page 13 of 28




    B. Michigan Law Imposes a Signature Matching Requirement on Absentee
       Ballots.
       30.    To vote an absentee ballot—which requires that the voter’s absentee

 ballot application survive the first signature review—voters must place the ballot in

 a specially designated, sealed secrecy envelope and sign the outside of the envelope

 before submitting it to the clerk. MICH. COMP. LAWS § 168.764a.

       31.    A voter can either submit her ballot by mail, in-person, or by making

 special arrangements for a clerk’s representative to pick up the ballot. Id. at (a)-(b),

 (d). Alternatively, a member of the voter’s “immediate family,” which is defined

 narrowly, “may mail or deliver [the] ballot to the clerk for the voter.” Id. at (c).

       32.    For an absentee ballot to be counted, it must reach the clerk or an

 authorized assistant before the polls close at 8 p.m. on Election Day, id. at (d), and

 it must pass yet another signature-match examination.

       33.    Similar to restrictions on absentee ballot applications, Michigan law

 mandates that an absentee ballot be rejected if the signature on the ballot envelope

 does not match the voter’s reference signature. See MICH. COMP. LAWS ANN. §

 168.767. Specifically, Michigan Compiled Laws Section 168.767 states:

       If . . . it is determined that the signature on the envelope does not
       agree sufficiently with the signature on the registration card or the
       digitized signature contained in the qualified voter file as provided




                                            13
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19         PageID.153    Page 14 of 28




       under section 766. . . , then such vote shall be rejected.3

       34.    Michigan law requires the township or city clerk to conduct this

 signature matching analysis in the first instance and send to the board of election

 inspectors only the absentee ballots that pass the clerk’s initial signature matching

 review. See MICH. COMP. LAWS § 168.765a(6).

       35.    The board of election inspectors then conducts yet another round of

 signature matching. See MICH. COMP. LAWS § 168.766(1)(a). In particular, the

 statute provides:

       Upon receipt from the city or township clerk of any envelope containing
       the marked ballot or ballots of an absent voter, the board of inspectors
       of election shall verify the legality of the vote by. . . [e]xamining the
       digitized signature for the absent voter included in the qualified voter
       file under section 509q or the registration record as provided in
       subsection (2) to see. . . that the signature on the statement agrees with
       the signature on the registration record.
 Id.

       36.    Like the review of ballot applications, election officials engaged in

 signature matching for absentee ballots are not guided by any statewide uniform


 3
   The most recent version of the Election Officials’ Manual also requires that “the
 signature appearing on the [absentee voter] certificate must be checked against the
 signature on the applicant’s [absentee ballot] application which was previously
 checked against the applicant’s voter registration record to verify the applicant’s
 identity.” Election Officials’ Manual, MICH. BUREAU OF ELECTIONS at 6 (February
 2019),
 https://www.michigan.gov/documents/sos/VI_Michigans_Absentee_Voting_Proce
 ss_265992_7.pdf.


                                           14
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19         PageID.154    Page 15 of 28




 standard, nor do they receive any training in signature analysis or any other guidance

 from the State on what constitutes a valid signature.

       37.    Furthermore, when an absentee ballot is rejected due to a signature

 mismatch determination, Michigan law does not require election officials to inform

 the voter of this decision. Thus, voters may not be aware that they must take further

 action to ensure that their vote is counted before the 8 p.m. Election Day deadline,

 and Michigan law does not provide voters an opportunity to contest, much less cure,

 a signature mismatch determination.4

     C. Michigan’s Signature Matching Regime is Highly Error-Prone.

       38.    Because Michigan’s Signature Matching Regime involves untrained

 human reviewers, it is highly error-prone. Studies conducted by experts in the field

 of handwriting analysis have repeatedly found that signature verification conducted

 without adequate standards and training is inherently unreliable, and non-experts are

 significantly more likely to misidentify authentic signatures as forgeries.

       39.    In one study, for instance, laypersons falsely declared authentic

 signatures to be inauthentic at least 26 percent of the time, despite having access to

 six authentic reference signatures for comparison. K. Gummadidala, Signature



 4
   Though, Michigan law allows voters to “cure” provisional ballots within 6 days
 after Election Day to ensure that they are counted. See MICH. COMP. LAWS §
 168.813.


                                           15
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19           PageID.155     Page 16 of 28




 authentication by forensic document examiners, J. FORENSIC SCI., 46(4) 884-88

 (2001).

       40.     This high rate of error is due in part to the fact that handwriting can

 change quickly for a variety of reasons, including physical factors, such as age,

 illness, injury, medication, eyesight, alcohol, and drugs; mechanical factors, such as

 pen type, ink, writing surface and position, and paper quality; and psychological

 state of mind.5 See, e.g., Tomislav Fotak, et al., Handwritten signature identification

 using basic concepts of graph theory, 7 WSEAS Transactions on Signal Processing

 145 (2011).

       41.     It is, therefore, inevitable that election officials will erroneously reject

 legitimate ballots due to misperceived signature mismatches, resulting in the

 disenfranchisement of eligible voters.

       42.     Signature matching laws are particularly problematic for racial and

 ethnic minority voters; young, first-time voters; voters with disabilities; and senior

 citizen voters, all of whom are more likely to have variations in their signatures, or

 voters who may require assistance from others to enter a signature. See Caligiuri,

 supra (concluding that the “advanced age of a writer likely contributes to uncertainty

 and reduced reliability in the document examiner’s judgment of authenticity”). And


 5
   Signatures also can vary significantly over time. See Michael P. Caligiuri, et al.,
 Kinematics of Signature Writing in Healthy Aging, 59 J. OF FORENSIC SCI. 1020
 (2014), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4077921/.

                                            16
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19         PageID.156    Page 17 of 28




 this is true in Michigan, where the signatures of immigrants and first-time voters are

 often flagged for signature mismatch.

    D. Michigan’s Townships and Cities Employ Different Signature Matching
       Procedures.

       43.    As one federal court found, the absence of any standards or training to

 differentiate between natural signature variation and signature mismatches results in

 “a crazy quilt of conflicting and diverging procedures.” Detzner, No. 4:16-cv-607,

 2016 WL 6090943, at *7.

       44.    This is also true in Michigan, where cities and townships use different

 signature matching procedures for both absentee ballots and ballot applications. For

 example, many cities and townships in Michigan do not follow any specific

 signature matching criteria and simply conduct a visual analysis. In contrast, Canton

 Township has a written, formal process that first examines: (1) whether the

 signatures are both in cursive or in print; (2) the speed of the signatures; (3) the

 spacing of the letters; (4) the size and proportion of the signatures; (5) the position

 of the signatures; and (6) spelling and punctuation. Then, if there are “clear

 inconsistencies,” clerks in that Township look at other characteristics, such as

 curves, loops, crosses, dots, and pen lifts to determine if two signatures are

 sufficiently similar to pass scrutiny.

       45.     The lack of statewide, uniform guidance regarding signature matching

 across Michigan’s townships and cities has also resulted in significant variations

                                           17
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.157     Page 18 of 28




 both in absentee ballot and absentee ballot application rejection rates across the

 State, and in the procedures for notifying voters (if at all) of perceived signature

 mismatches. Upon information and belief, many cities and townships do not even

 attempt to provide notice. The City of Rochester Hills, on the other hand, attempts

 to contact voters through social media, and by telephone, email, or a letter.

       46.    Furthermore, while Michigan law does not set forth a cure process for

 absentee ballot applications—and many jurisdictions do not allow voters to cure

 rejected absentee ballots—some cities and townships have voluntarily adopted cure

 procedures; though, their processes vary significantly. For example, Independence

 Township requires voters to submit both a new voter registration form and absentee

 ballot application; Van Buren Township only requires individuals to submit a new

 voter registration application; and the City of Royal Oak requires voters to fill out a

 city form. By contrast, Canton Township provides no cure procedure and simply

 informs voters that their absentee ballot application “cannot be processed,” if a clerk

 finds a signature mismatch.

       47.    The same is true of cure processes for absentee ballots. Clinton and

 Oakland Townships, for example, allow voters to cure absentee ballots by appearing

 in-person at the Clerk’s office with photo identification and re-signing their ballot

 envelope. The Cities of Wixom and Livonia do not require photo identification, only

 that individuals re-sign their absentee ballot or stop by the clerk’s office to get a new


                                            18
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.158     Page 19 of 28




 ballot. Other cities and townships do not allow voters to cure their absentee ballots

 at all.

           48.   These varying signature matching, notification, and curing procedures

 result in unequal opportunities for absentee voters to exercise their right to vote and

 cast an effective ballot in an election, which ultimately depends on whatever

 arbitrary standard is adopted by the city or township in which the voter resides.

     E. The Signature Matching Regime is Not Justified By Any Legitimate
        State Interest.
           49.   The Signature Matching Regime cannot be justified by any State

 interest in preventing absentee ballot fraud, as even the State’s election officials have

 found no evidence that such fraud is occurring in Michigan.

           50.   The challenged laws are also duplicative of several other safeguards

 against fraud that are currently in place.6 For example, all applicants for an absentee

 ballot must certify—subject to criminal penalties explicitly spelled out on the face

 of the application, MICH. COMP. LAWS § 168.759(5)—that “the statements in th[e]

 absent voter ballot application are true.” Id.; see also id. at (8). Michigan law also

 makes it a felony to forge a signature on an absentee ballot application, id., and these




 6
   Michigan clerks and the board of election inspectors also verify that the voter is
 registered to vote in their city or township. MICH. COMP. LAWS § 168.761(1); MICH.
 COMP. LAWS § 168.766(1)(a).


                                            19
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19           PageID.159    Page 20 of 28




 criminal penalties for voter fraud already provide, in the words of former Michigan

 Director of Elections, Chris Thomas, “a heck of a deterrent.”

       51.    Michigan law also restricts who can be in possession of a signed

 absentee ballot application. See id. at (4). In particular, only an applicant, her

 immediate family member, someone in her household, someone whose job it is to

 normally handle mail, a registered Michigan elector chosen by the applicant to help

 return her application, or an authorized election official can physically handle her

 absentee ballot application. See id.

       52.    And any “registered elector who is requested by the applicant to return

 his or her absent voter ballot application shall sign the certificate on the absent voter

 ballot application,” MICH. COMP. LAWS § 168.759(6)(d), and must certify that,

 among other things, he or she “ha[s] not made any markings on the application”;

 “ha[s] not altered the application in any way”; “ha[s] not influenced the applicant”;

 and is “aware that a false statement in th[e] certificate is a violation of Michigan

 election law.” Id. at (5). An unauthorized person who distributes and returns absentee

 ballot applications is guilty of a misdemeanor. Id. at (8).

       53.    Further, a voter applying for an absentee ballot in-person, in addition to

 signing the application, MICH. COMP. LAWS § 759(4), must show photo identification

 or sign an Affidavit of Voter Not in Possession of a Picture Identification form.

 MICH. COMP. LAWS § 168.761(6).


                                            20
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.160     Page 21 of 28




       54.    Michigan law also provides many safeguards against fraud for absentee

 ballots—which voters receive after already having survived the signature matching

 review applied to absentee ballot applications. See id. at (2).

       55.    First, the face of the absentee ballot envelope informs voters that “AN

 ABSENT VOTER WHO KNOWINGLY MAKES A FALSE STATEMENT IS

 GUILTY OF A MISDEMEANOR.” Id. at (4).

       56.    Anyone who assists a voter in completing an absentee ballot must

 identify himself, MICH. COMP. LAWS § 168.764a, and that person is subject to

 criminal felony charges if he makes a knowingly false statement on the envelope.

       57.    Michigan law further makes it a crime for anyone other than a voter,

 the voter’s immediate family member, or a “person whose job it is to handle mail,”

 “to be in possession of a voted or unvoted absent voter ballot.” MICH. COMP. LAWS

 § 168.764a(5). In other words, possession of an absentee ballot by anyone not

 specified by statute is a felony. MICH. COMP. LAWS § 168.932(f).

       58.    Even the U.S. Postal Service’s procedures provide an informal check

 on potential fraud: ballots that are mailed to voters are returned if the individual does

 not live at the designated address.7



 7
  See Election Officials’ Manual, MICH. BUREAU OF ELECTIONS at 6 (February 2019),
 https://www.michigan.gov/documents/sos/VI_Michigans_Absentee_Voting_Proce
 ss_265992_7.pdf (“Absentee ballot outgoing envelopes should have the postal
 instruction ‘Return Service Requested’ printed on them.”).

                                            21
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19         PageID.161    Page 22 of 28




     F. The Signature Matching Regime Has Denied Eligible Michigan Voters
        The Right To Vote And Threatens To Disenfranchise Many More In
        Future Elections.

       59.    Since the 2012 general election, officials in Michigan have rejected

 more than 1,200 absentee ballots in total, according to the Election Administration

 and Voting Survey. These rejections occurred at a time when Michigan law limited

 absentee voting to senior citizens and those who were unable to vote in-person on

 Election Day.8 In 2018, Michigan adopted no-reason absentee voting, thereby

 eliminating restrictions on who can vote by mail. See MICH. CONST. art. II, § 4.

       60.    Cities and townships that have held elections recently under the new

 laws have seen significant increases in absentee voting. In Ann Arbor, for instance,

 the City saw a 22 percent increase in absentee ballots cast.

       61.    Because this growth trend will continue once no-reason absentee voting

 is implemented throughout Michigan, the number of Michiganders who are at risk

 of being disenfranchised due to the Signature Matching Regime will increase

 dramatically absent relief from this Court.




 8
   Under prior law, only those who fit the following criteria were allowed to vote
 absentee: (1) voters 60 years old or older; (2) voters who were unable to vote in the
 absence of assistance; (3) voters who were out of town on Election Day, (4) voters
 in jail; (5) voters who were unable to vote due to religious reasons; or (6) voters who
 worked as election inspectors outside of their precinct. MICH. COMP. LAWS §
 168.758 (2017).

                                           22
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19        PageID.162    Page 23 of 28




                              CLAIMS FOR RELIEF

                                      COUNT I

                     First Amendment and Equal Protection
                 U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983
                       Undue Burden on the Right to Vote
       62.    Plaintiffs reallege and incorporate by reference paragraphs 1 through

 61, as though fully set forth herein, as well as the proceeding paragraphs.

       63.    Under the First Amendment and the Equal Protection Clause of the

 Fourteenth Amendment, a state cannot utilize election practices that unduly burden

 the right to vote. A court considering a challenge to a state election law must

 carefully balance the character and magnitude of injury to the First and Fourteenth

 Amendment rights that a plaintiff seeks to vindicate against the justifications put

 forward by the state for the burdens imposed by the rule. See Burdick v. Takushi,

 504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).

       64.    Here, the Signature Matching Regime imposes a severe burden—

 outright disenfranchisement—on the right to vote.

       65.    Rejecting absentee ballots, as well as denying absentee ballot

 applications, based solely on an alleged signature mismatch does not serve any

 legitimate, let alone compelling, state interest, particularly when the State has

 otherwise verified voters’ eligibility to vote, and State laws are already in place to

 detect and deter fraud.



                                          23
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.163    Page 24 of 28




       66.    Thus, the burdens imposed by the Signature Matching Regime on the

 fundamental right to vote cannot be justified by any alleged benefits of the laws.

       67.    Injunctive and declaratory relief are needed to resolve this existing

 dispute, which presents an actual controversy between the Defendant and Plaintiffs,

 who have adverse legal interests because the Signature Matching Regime subjects

 Plaintiffs to serious, concrete, and irreparable injuries.

                                       COUNT II

                                 Equal Protection
                     U.S. Const. Amend. XIV, 42 U.S.C. § 1983
       68.    Plaintiffs reallege and incorporate by reference paragraphs 1 through

 67, as though fully set forth herein, as well as the proceeding paragraphs.

       69.    The Equal Protection Clause of the Fourteenth Amendment to the

 United States Constitution prohibits a state from “deny[ing] to any person within its

 jurisdiction the equal protection of the laws.” U.S. CONST. amend. XIV, § 1. This

 constitutional provision requires “that all persons similarly situated should be treated

 alike.” City of Cleburne v. Cleburn Living Center, 473 U.S. 432, 439 (1985).

       70.    And this applies to voting. “Having once granted the right to vote on

 equal terms, the State may not, by later arbitrary and disparate treatment, value one

 person’s vote over that of another.” Bush v. Gore, 531 U.S. 98, 104-05 (2000).




                                            24
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.164    Page 25 of 28




       71.    Michigan’s standardless and error-prone Signature Matching Regime

 subjects voters to arbitrary and diverging standards throughout Michigan, depending

 on the city or township in which they reside.

       72.    The Signature Matching Regime does not further any legitimate state

 interest, much less a compelling state interest, that is sufficiently weighty to justify

 the disparate treatment of voters.

       73.    Injunctive and declaratory relief are needed to resolve this existing

 dispute, which presents an actual controversy between the Defendant and Plaintiffs,

 who have adverse legal interests because the Signature Matching Regime subjects

 Plaintiffs to serious, concrete, and irreparable injuries.

                                      COUNT III

                             Procedural Due Process
                     U.S. Const. Amend. XIV, 42 U.S.C. § 1983
       74.    Plaintiffs reallege and incorporate by reference paragraphs 1 through

 73, as though fully set forth herein, as well as the proceeding paragraphs.

       75.    The Fourteenth Amendment to the United States Constitution prohibits

 states from “depriv[ing] any person of life, liberty, or property, without due process

 of law.” U.S. CONST. amend. XIV, § 1. This constitutional provision protects the

 fundamental right to vote and prohibits arbitrary or erroneous deprivation. See

 Burdick, 504 U.S. at 433; see also Gore, 531 U.S. at 104-05.




                                            25
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19          PageID.165   Page 26 of 28




        76.       The State, having created an absentee ballot regime, “must administer

 it in accordance with the Constitution,” including with “adequate due process

 protection.” Martin, 341 F. Supp. 3d at 1338.

        77.       Michigan’s Signature Matching Regime violates the Due Process

 Clause by rejecting voters’ absentee ballots (and depriving them of their right to

 vote) without notice, an opportunity to cure, or any meaningful appeal. Thus,

 Michigan voters will continue to suffer unlawful disenfranchisement under the laws,

 absent relief by this Court.

        78.       Providing adequate safeguards to prevent the arbitrary and erroneous

 deprivation of the right to vote would impose no more than a minimal burden on the

 State, if any.

        79.       Injunctive and declaratory relief are needed to resolve this existing

 dispute, which presents an actual controversy between the Defendant and Plaintiffs,

 who have adverse legal interests because the Signature Matching Regime subjects

 Plaintiffs to serious, concrete, and irreparable injuries.

        WHEREFORE, Plaintiffs respectfully request that this Court enter
 judgment:
                  (a)   declaring, under the authority granted to this Court by 28
                        U.S.C. § 2201, that the Signature Matching Regime violates the
                        First and Fourteenth Amendments to the United States
                        Constitution;




                                             26
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19      PageID.166    Page 27 of 28




             (b)   preliminarily and permanently enjoining the Defendant, her
                   respective agents, officers, employees, and successors, and
                   all persons acting in concert with each or any of them, from
                   implementing, enforcing, or giving any effect to the Signature
                   Matching Regime under the authority granted to this Court by
                   Federal Rule of Civil Procedure 65(a) and 28 U.S.C. § 2202;

             (c)   awarding Plaintiffs their costs, disbursements, and reasonable
                   attorneys’ fees incurred in bringing this action pursuant to 42
                   U.S.C. § 1988 and other applicable laws; and

             (d)   granting such other and further relief as the Court deems just
                   and proper.

  Dated this 30th day of December, 2019.



                                           Respectfully submitted,

                                           /s/ Marc Elias
  Andrew Nickelhoff                        Marc E. Elias
  NICKELHOFF & WIDICK, PLLC                Uzoma N. Nkwonta
  333 W. Fort St., Suite 1400              Jacki L. Anderson
  Detroit, MI 48226                        K’Shaani Smith
  Telephone: (313) 496-9429                PERKINS COIE LLP
  anickelhoff@michlabor.legal              700 Thirteenth St., N.W., Suite 600
                                           Washington, D.C. 20005-3960
                                           Telephone: (202) 654-6200
                                           Facsimile: (202) 654-9959
                                           melias@perkinscoie.com
                                           unkwonta@perkinscoie.com
                                           jackianderson@perkinscoie.com
                                           kshaanismith@perkinscoie.com

                                           Counsel for the Plaintiffs




                                        27
Case 3:19-cv-13188-RHC-APP ECF No. 15 filed 12/30/19     PageID.167   Page 28 of 28



                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 30, 2019, the foregoing was filed
 with the Clerk of the Court by using the CM/ECF system, which will send a notice
 of electronic filing to all counsel of record.

                                      Respectfully submitted,

                                      s/ Marc E. Elias




                                        28
